Citation Nr: 0401880	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  99-23 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esquire


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1990 to May 1994.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).

In a decision dated in September 2002, the Board denied the 
veteran's claim for service connection for a psychiatric 
disorder.  The veteran duly appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In an August 2003 order, the Court granted a joint 
motion for remand and to stay further proceedings and vacated 
the Board's September 2002 decision.  

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.



REMAND

The veteran contends that his currently diagnosed psychiatric 
disorder had its onset during his military service.  

A review of the claims file reveals that the RO scheduled the 
veteran for a VA psychiatric examination in July 2001.  The 
basis for the VA examination was to determine whether the 
veteran's currently diagnosed psychiatric disorder existed 
prior to service and was aggravated during service, or had 
its onset during service.
A computer-generated note indicates that a letter notifying 
the veteran of the scheduled examination was returned as 
undeliverable.  Documentation in the claims file reflects 
that the notification letter was sent to the veteran at his 
address of record in Leavenworth, Kansas.  

The joint motion for remand indicated that "[b]ecause the 
record does not contain a copy of the letter that notified 
Appellant of his scheduled VA examination, nor a copy of the 
envelope, indicating that the letter had been returned as 
undeliverable, there is no indication what address the VAMC 
utilized in notifying Appellant of his VA examination."  See 
the August 2003 Joint Motion, pg. 3.  Although the stated 
premise (the notification letter and envelope are not of 
record) is correct, as far as it goes, the conclusion is not, 
because there is other evidence of record on this matter.  
Although a copy of the notification letter sent to the 
veteran is not of record, the record does contain a February 
2002 letter sent to the veteran by the RO wherein he was 
notified that his examination had been canceled because the 
notification letter was returned as "undeliverable".  The 
February 2002 RO letter specifically stated that the address 
that was used for the notification was ****, Leavenworth, 
Kansas 66048 (street and number redacted for privacy 
purposes).  The veteran was advised that he had to confirm 
receipt of the February 2002 letter before the examination 
could be scheduled; no response was received.  

Thus, although the notification letter and envelope are not 
of record, evidence is of record which clearly indicates what 
address was used to notify the veteran of the examination.  

In any event, the Board finds that a remand to schedule 
another examination is warranted.  Although not mentioned in 
the joint motion for remand, a report of contact shows that 
the veteran's representative at the time, The American 
Legion, submitted a permanent change of address for the 
veteran in August 2002, which was date-stamped as being 
received at the RO in August 2002.  The veteran's claims 
folder was at that time located at the Board, and the change 
of address notice was not associated with the veteran's 
claims folder until after it was returned to the RO. It is 
clear that the Board was not aware of the address change at 
the time of the September 2002 Board decision.  The Board's 
Finding of Fact number 3, "The whereabouts of the veteran 
cannot be determined." was thus not correct based on the 
notice which was then at the RO.  Therefore, in fairness to 
the veteran, the Board feels that he should be given another 
opportunity to attend a VA examination.  
 
Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his attorney and request that any 
psychiatric examination and treatment 
records of the veteran be identified by 
name and location of the heath care 
provider and approximate date.  VBA 
should then either attempt to associate 
with the veteran's VA claims folder any 
such records not already of record or 
inform the veteran and his attorney that 
it is their responsibility to furnish 
such records.   

2.  VBA should schedule the veteran for a 
VA psychiatric examination to determine 
the etiology of any psychiatric 
disability found.  VBA should ensure that 
a copy of the notification letter 
informing the veteran of the scheduled 
examination is associated with the claims 
file.  The claims folder should be made 
available to the examiner.  The examiner 
should express an opinion as to the 
following:

(a) What is the veteran's current 
psychiatric diagnosis?

(b)  Did the veteran have a psychiatric 
disorder prior to his entry into service?

(c) If so, was that condition aggravated 
beyond normal progression during or due 
to the veteran's military service?  

(d) If the condition did not exist prior 
to service, is it as least as likely as 
not related to the veteran's active 
service?  
The rationale for any opinion expressed 
should be provided.  A report of the 
examination should be associated with the 
veteran's VA claims folder.  

2.  Thereafter, after completing any 
additional development which it deems to 
be warranted, VBA should readjudicate the 
issue on appeal.  

If any benefit sought remains denied, the veteran and his 
attorney should be provided a supplemental statement of the 
case, which reflects consideration of all additional 
evidence, and be given appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board and 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  

The Board's September 2002 decision, although now vacated, 
should serve to inform the veteran of potential consequences 
of his failure to report for a scheduled VA examination. 


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




